                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

THE COMMONWEALTH SCHOOL, INC.,
      Plaintiff,

      V.
                                                    Civil Action No. l:16-cv-10749-IT

COMMONWEALTH ACADEMY HOLDINGS
LLC a/k/a COMMONWEALTH ACADEMY,
JOHN A. FOLEY and PROJECT-13, INC.,
      Defendant.


                             ORDER FOR RETURN OF FUNDS
TALWANI, DJ.:

      For the reasons set forth in the Electronic Order at document [146], the amount of

Twenty-Five Thousand Dollars ($25,000.00) received in escrow by this court on

11/04/2016 (Receipt #1BST059127) is hereby returned to the Plaintiff, infull, plus any
accrued interest.


IT IS SO ORDERED.


Dated: October 16,2019
                                                Indira Talwani,
                                                United States District Judge
